Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 October 04, 2018

The Court of Appeals hereby passes the following order:

A19A0353. PATRICIA DIANE PRICE PARRIS et al. v. GWINNETT
    COUNTY PROBATE COURT.

      Patricia Diane Price Parris and Darrell G. Price filed an original mandamus
petition in this Court, seeking an order compelling the probate court to forward their
notice of appeal to this Court.1
      “Generally, the superior courts of this state have the power, in proper cases, to
issue process in the nature of mandamus, prohibition, specific performance, quo
warranto, and injunction, and hence the need to resort to the appellate courts for such
relief by petition filed in the appellate courts will be extremely rare.” Brown v.
Johnson, 251 Ga. 436, 436 (306 SE2d 655) (1983). However, this is not one of the
extremely rare instances in which this Court need exercise its original mandamus
jurisdiction. See Gay v. Owens, 292 Ga. 480, 482- 483 (2) (738 SE2d 614) (2013).
See also Ga. Const. of 1983, Art. VI, Sec. I, Par. IV. Until such time as the
petitioners have pursued relief in superior court and obtained a ruling thereon, there
is no basis for this Court to exercise jurisdiction. See Brown, supra. Accordingly, the
petition for writ of mandamus is hereby DISMISSED.




      1
       This case has previously been before this Court on several occasions. See
Case No. A13A1517 (decided November 13, 2013); Case No. A16A1766 (dismissed
June 3, 2016); Case No. A17A0541 (dismissed November 4, 2016); Case No.
A17A1215 (dismissed March 8, 2017).
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 10/04/2018
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.